Wilson, C. J.
The respondent was tried on a complaint for transporting intoxicating liquors without a federal permit and found guilty. At the close of the state’s testimony without offering any evidence in defense the respondent moved that the jury be directed to bring in a verdict of not guilty, which motion was denied and exceptions taken.
Counsel for respondent also took exceptions to certain portions of the charge of the presiding justice. He presents a bill of exceptions to this Court, setting forth the fact that exceptions were taken and referring to the transcript of the charge and the evi*328dence for the basis of the exceptions, which are not made a part of the bill of exceptions, though presented with it.
The essential requirements of a bill of exceptions have been so often pointed out by this Court that it appears to have become a case of wasted effort to further stress them. At least it must in itself show in what respect the excepting party was aggrieved. Jones v. Jones, 101 Me., 447, 451.
This case requires no further consideration than to say that neither the bill of exceptions nor the record presented, if made a part, discloses that the respondent was aggrieved by the rulings of the Court. There was abundant evidence from which, unexplained, a jury might infer guilty knowledge which was the only issue involved. There Avas no error of laxv in the parts of the Judge’s charge to xvhich counsel objected.

Exceptions overruled.


Judgment for the state.